Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
 Claims 1, 4, 5, 6, 10, 13, 14, 15, and 19 have been amended.
Claims 2, 3, 11, and 12 have been cancelled.
No claims have been added.
Claims 5, 6, 7, 14, 15, and 16 have been withdrawn.
Information Disclosure Statement
The information disclosure statement filed October 27, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the referenced office action is not in English.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 8 – 13, and 17 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite displaying information; receiving information (a command/selection); determining an application program by querying correlations between an account number and an application program; transmitting a first request; transmitting a second request; before transmitting a loss-reporting request, determining a target authentication mode to a loss-reporting scenario entered by a user; outputting authentication prompt, acquiring authentication information entered by a user and comparing it against reference authentication information, and transmitting the loss-reporting request.  The invention is directed towards the abstract idea of reporting a loss credit card (or the like), which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by human, e.g., a human identifying a card they want to report as lost (or the like) and talking to another human that they want to report that their card has been lost (or the like).
The limitations of displaying information; receiving information (a command/selection); determining an application program by querying correlations between an account number and an application program; transmitting a first request; transmitting a second request; before transmitting a loss-reporting request, determining a target authentication mode to a loss-reporting scenario entered by a user; outputting authentication prompt, acquiring authentication information entered by a user and comparing it against reference authentication information, and transmitting the loss-reporting request, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium (NOTE: Claim 1 does not explicitly recite the use of any device or technology, but simply alludes to one as it recites an application program and a server).  That is, other than reciting a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium in the context of this claim encompasses a first human realizing that their card is lost, stolen, or the like and reporting that the card is lost, stolen, or the like to another human, such as an employee of a financial institution.  
Moreover, the claimed invention is directed towards generically “applying” technology to the abstract idea.  On Page 11, the applicant emphasizes “displaying a prestored account number list,” however, this is simply directed towards insignificant extra solution activities, namely, displaying information and is insufficient for overcoming the rejection (see MPEP § 2106.05(g)).  With regards to querying, correlating, and comparing, the Examiner asserts that this is simply directed towards the abstract idea of collecting and comparing information which is a “Mental Process” and “Certain Methods of Organizing Human Activities,” with the aid of pen and paper.  The Examiner asserts that there is no specific improvement to any technology, but simply the generic application of technology to perform the abstract idea (See MPEP § 2106.05(f)).  In other words, the invention is simply taking advantage of the fact that computers are faster and more efficient, but failing to improve upon the technology itself to make it faster and more efficient
With regards to before transmitting a loss-reporting request, determining a target authentication mode to a loss-reporting scenario entered by a user; outputting authentication prompt, acquiring authentication information entered by a user and comparing it against reference authentication information, and transmitting the loss-reporting request, the Examiner asserts that this is equivalent to a credit card monitoring service determining that there is potential fraud, calling (for example) the credit card holder and asking for user identification information in order to verify, via a comparison of the provided information and previously provided information, the identity of the card holder, and continuing on to process the request.  Similar to above, the process is simply “applying” generic technology to perform the abstract idea, i.e. activities that can be performed by humans, while failing to improve upon the technology itself.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium to receive, display, and transmit information. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving, displaying, and transmitting information (See MPEP 2106.05(g)) while also reciting that the a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium are merely being applied to perform the steps that can be performed by one or more humans or with the aid of pen and paper (See MPEP 2106.05(g))) such that it amounts no more than mere instructions to apply the exception using a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic apparatus comprising a processor executing computer code stored on a computer medium and a computer readable storage medium to perform the steps of displaying information; receiving information (a command/selection); determining an application program by querying correlations between an account number and an application program; transmitting a first request; transmitting a second request; before transmitting a loss-reporting request, determining a target authentication mode to a loss-reporting scenario entered by a user; outputting authentication prompt, acquiring authentication information entered by a user and comparing it against reference authentication information, and transmitting the loss-reporting request amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is simply directed towards prompting a human to provide identification information, which can be simply one human asking another human to verify their identity or using generic technology to ask for identification information, receive identification information, and perform a comparison in order to verify the identity of a human, which can be as simply as providing username and password.
Claim 4 are simply directed towards the comparison of information and rules in order to determine actions that should be taken, which can simply be a human collecting and reviewing information and referring to rules in order to determine what to do next.
Claim 8 is simply directed towards adding an account, i.e. human activity.
Claim 9 is simply reciting the use of generic technology to perform the abstract idea.
The remaining claims recite features similar to what has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for facilitating the reporting of a lost card.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8 – 13, and 17 – 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ranganath et al. (US PGPub 2014/0058854 A1).
In regards to claim 1, Ranganath discloses a method for reporting loss of a card or a device associated with an account number or stolen of an account number, executed on a terminal, comprising: 
In regards to:
displaying a prestored account number list, the account number list comprising at least one account number; 
receiving a loss-reporting instruction corresponding to a target account number among the at least one account number 
(Fig. 8; ¶  90, 92, 93, 94, 100 wherein the user is presented with the option to identify and select a card that they want to report as stolen and wherein the app receives the user’s selection; Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed);
determining a locally-stored application program corresponding to the target account number by querying correlations between the at least one account number and at least one application program, the correlation being prestored on the terminal (¶ 35, 36, 38, 41, 42 wherein the fraud monitoring and alert system is in communication with the mobile device of a particular customer who has notified a financial institution of, for example, an upcoming trip or large purchase in order to correlate the account number, i.e. credit card, with the mobile application downloaded from a financial institution system in order to monitor and transmit information pertaining to the particular credit card of the particular user and their particular mobile device, e.g., push notification informing the user of possible fraud and allowing the user to perform specific actions in response to the fraud push notification, such as, but not limited to, freezing the credit card.);
In regards to:
transmitting a first loss-reporting request to the locally-stored application program corresponding to the target account number, the first loss-reporting request carrying the target account number, the first loss-reporting request being used for notifying the application program to transmit a second loss-reporting request to a registration server of the target account number, and 
transmitting the second loss-reporting request to the registration server of the target account number to notify the registration server to perform loss-reporting treatment on the target account number 
(¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network),
In regards to:
wherein before transmitting the first loss-reporting request to the local-stored application program, the method further comprises:
determining a target authentication mode according to loss-reporting scenario information entered by the user;
outputting authentication prompt information corresponding to the target authentication mode;
acquiring authentication information entered by a user, and transmitting the authentication information to a background server such that the background server can authenticate the user by comparing the authentication information with prestored reference authentication information
(¶ 51 wherein the user’s identity needs to be verified before being allowed access to the mobile device and wherein the authentication interface of the fraud monitoring and alert system, i.e. server, is provided to authenticate and account holder prior to granting access to the system.; ¶ 44, 51, 52 In addition to the login credentials often required to access a mobile device, account holders are required to authenticate themselves to the system provided by the financial institution.  The authentication interface is configured to receive various types of authentication processes from the mobile device before proceeding with using the app.; see also ¶ 55 wherein each device may be personalized with a unique signature, i.e. verification method.  
In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user authentication credentials before granting the user access to the local-reporting application in order to proceed with submitting a report that their card is loss.  The Examiner asserts that this interpretation is in accordance with the elected species disclosed ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55).); and
transmitting the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and, as discussed above, the server may require authentication before proceeding with using the app.  Additionally, as was stated above with reference to ¶ 35, 56, and 90, a user informs a financial institution of upcoming travel which can be used as a basis of authentication by comparing the geo-location of the mobile device for possible fraud, wherein the mobile device is in communication with a financial institution (¶ 36) using an application downloaded from a financial institution system (¶ 41).).
In regards to claim 4, Ranganath discloses the method according to claim 1, wherein the determining a target authentication mode according to loss-reporting scenario information entered by the user comprises: 
determining the target authentication mode according to the loss-reporting scenario information entered by the user when usage information of a mobile terminal of the user within a preset period prior to current time matches reference usage information of the mobile terminal of the user (Fig. 7; ¶ 47, 48, 52 – 56, 90, 97 wherein the app is programmed to require an authentication mode according to scenarios programmed by the user and requiring the user, based on the scenario, to provide authentication information.  The system determines the authentication mode based on usage of the mobile terminal within a preset time period, e.g., location information and corresponding date information.); and 
the method further comprises: 
determining a preset authentication mode as the target authentication mode when the usage information mismatches the reference usage information (¶ 47, 48, 90, 97, 98 wherein, based on whether the aforementioned rules are met or not, the system will determine if the user needs to provide certain authentication information as well as determining the level of security that will be required).  
In regards to claim 8, Ranganath discloses the method according to claim 1, further comprising: 
receiving an account number adding instruction, the account number adding instruction carrying an account number entered by a user; and 
adding the account number into the account number list 
(Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed).  
In regards to claim 9, Ranganath discloses the method according to claim 1, wherein the transmitting the second loss-reporting request to the registration server of the target account number is performed by the application program receiving the first loss-reporting request (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network).  
In regards to claim 10, Ranganath discloses an apparatus for reporting loss of a card or a device associated with an account number or stolen of an account number, comprising: 
a processor, and 
a memory, configured to store executable instructions of the processor; wherein the processor is configured to
(Fig. 1, 4; ¶ 36): 
In regards to:
display a prestored account number list, the account number list comprising at least one account number; 
receive a loss-reporting instruction corresponding to a target account number among the at least one account number 
(Fig. 8; ¶  90, 92, 93, 94, 100 wherein the user is presented with the option to identify and select a card that they want to report as stolen and wherein the app receives the user’s selection; Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed);
determine a locally-stored application program corresponding to the target account number by querying correlations between the at least one account number and the at least one application programs, the correlations being prestored on the apparatus (¶ 35, 36, 38, 41, 42 wherein the fraud monitoring and alert system is in communication with the mobile device of a particular customer who has notified a financial institution of, for example, an upcoming trip or large purchase in order to correlate the account number, i.e. credit card, with the mobile application downloaded from a financial institution system in order to monitor and transmit information pertaining to the particular credit card of the particular user and their particular mobile device, e.g., push notification informing the user of possible fraud and allowing the user to perform specific actions in response to the fraud push notification, such as, but not limited to, freezing the credit card);
In regards to:
transmit a first loss-reporting request to the locally-stored application program corresponding to the target account number, the first loss-reporting request carrying the target account number, the first loss-reporting request being used for notifying the application program to transmit a second loss-reporting request to a registration server of the target account number, and 
transmit the second loss-reporting request to the registration server of the target account number to notify the registration server to perform loss-reporting treatment on the target account number
(¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network),
In regards to:
wherein before transmitting the first loss-reporting request to the local-stored application program the processor is further configured to:
determine a target authentication mode according to loss-reporting scenario information entered by the user;
output authentication prompt information corresponding to the target authentication mode;
acquire authentication information entered by a user, and transmit the authentication information to a background server such that the background server can authenticate the user by comparing the authentication information with prestored reference authentication information
(¶ 51 wherein the user’s identity needs to be verified before being allowed access to the mobile device and wherein the authentication interface of the fraud monitoring and alert system, i.e. server, is provided to authenticate and account holder prior to granting access to the system.; ¶ 44, 51, 52 In addition to the login credentials often required to access a mobile device, account holders are required to authenticate themselves to the system provided by the financial institution.  The authentication interface is configured to receive various types of authentication processes from the mobile device before proceeding with using the app.; see also ¶ 55 wherein each device may be personalized with a unique signature, i.e. verification method.  
In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user authentication credentials before granting the user access to the local-reporting application in order to proceed with submitting a report that their card is loss.  The Examiner asserts that this interpretation is in accordance with the elected species disclosed ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55).); and
transmit the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and, as discussed above, the server may require authentication before proceeding with using the app.  Additionally, as was stated above with reference to ¶ 35, 56, and 90, a user informs a financial institution of upcoming travel which can be used as a basis of authentication by comparing the geo-location of the mobile device for possible fraud, wherein the mobile device is in communication with a financial institution (¶ 36) using an application downloaded from a financial institution system (¶ 41).).
In regards to claim 13, Ranganath discloses the apparatus according to claim 10, wherein the processor configured to determine a target authentication mode according to loss-reporting scenario information entered by the user is configured to: 
determine the target authentication mode according to the loss-reporting scenario information entered by the user when usage information of a mobile terminal of the user within a preset period prior to current time matches reference usage information of the mobile terminal of the user (Fig. 7; ¶ 47, 48, 52 – 56, 90, 97 wherein the app is programmed to require an authentication mode according to scenarios programmed by the user and requiring the user, based on the scenario, to provide authentication information.  The system determines the authentication mode based on usage of the mobile terminal within a preset time period, e.g., location information and corresponding date information); and 
the processor is further configured to: 
determine a preset authentication mode as the target authentication mode when the usage information mismatches the reference usage information (¶ 47, 48, 90, 97, 98 wherein, based on whether the aforementioned rules are met or not, the system will determine if the user needs to provide certain authentication information as well as determining the level of security that will be required).  
In regards to claim 17, Ranganath discloses the apparatus according to claim 10, the processor is further configured to: 
receive an account number adding instruction, the account number adding instruction carrying an account number entered by a user; and 
add the account number into the account number list 
(Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed).  
In regards to claim 18, Ranganath discloses the apparatus according to claim 10, the processor is further configured to: transmit, after the application program receiving the first loss-reporting request, the second loss-reporting request to the registration server of the target account number (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network).  
In regards to claim 19, Ranganath discloses a non-transitory computer readable storage medium, storing a computer program, wherein when the program is executed by the processor, a method for reporting loss of a card or a device associated with an account number or stolen of an account number is implemented, the method comprising: 
In regards to:
displaying a prestored account number list, the account number list comprising at least one account number; 
receiving a loss-reporting instruction corresponding to a target account number among the at least one account number
(Fig. 8; ¶  90, 92, 93, 94, 100 wherein the user is presented with the option to identify and select a card that they want to report as stolen and wherein the app receives the user’s selection; Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed); 
determining a locally-stored application program corresponding to the target account number by querying correlations between the at least one account number and at least one application program, the correlation being prestored on the terminal (¶ 35, 36, 38, 41, 42 wherein the fraud monitoring and alert system is in communication with the mobile device of a particular customer who has notified a financial institution of, for example, an upcoming trip or large purchase in order to correlate the account number, i.e. credit card, with the mobile application downloaded from a financial institution system in order to monitor and transmit information pertaining to the particular credit card of the particular user and their particular mobile device, e.g., push notification informing the user of possible fraud and allowing the user to perform specific actions in response to the fraud push notification, such as, but not limited to, freezing the credit card.);
In regards to:
transmitting a first loss-reporting request to the locally-stored application program corresponding to the target account number, the first loss-reporting request carrying the target account number, the first loss-reporting request being used for notifying the application program to transmit a second loss-reporting request to a registration server of the target account number, and
transmitting the second loss-reporting request to the registration server of the target account number to notify the registration server to perform loss-reporting treatment on the target account number
(¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network),
In regards to:
wherein before transmitting the first loss-reporting request to the local-stored application program, the method further comprises:
determining a target authentication mode according to loss-reporting scenario information entered by the user;
outputting authentication prompt information corresponding to the target authentication mode;
acquiring authentication information entered by a user, and transmitting the authentication information to a background server such that the background server can authenticate the user by comparing the authentication information with prestored reference authentication information
(¶ 51 wherein the user’s identity needs to be verified before being allowed access to the mobile device and wherein the authentication interface of the fraud monitoring and alert system, i.e. server, is provided to authenticate and account holder prior to granting access to the system.; ¶ 44, 51, 52 In addition to the login credentials often required to access a mobile device, account holders are required to authenticate themselves to the system provided by the financial institution.  The authentication interface is configured to receive various types of authentication processes from the mobile device before proceeding with using the app.; see also ¶ 55 wherein each device may be personalized with a unique signature, i.e. verification method.  
In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user authentication credentials before granting the user access to the local-reporting application in order to proceed with submitting a report that their card is loss.  The Examiner asserts that this interpretation is in accordance with the elected species disclosed ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55).); and
transmitting the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and, as discussed above, the server may require authentication before proceeding with using the app.  Additionally, as was stated above with reference to ¶ 35, 56, and 90, a user informs a financial institution of upcoming travel which can be used as a basis of authentication by comparing the geo-location of the mobile device for possible fraud, wherein the mobile device is in communication with a financial institution (¶ 36) using an application downloaded from a financial institution system (¶ 41).).
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 directed to only claim 19 regarding transitory signals has been withdrawn due to amendments.
The rejection under 35 USC 101 regarding claiming an abstract idea has been maintained.  Whether taking the claimed invention individually, an ordered combination, or as a whole, the Examiner asserts that the amendments are insufficient for overcoming the rejection.  The claimed invention is directed towards generically “applying” technology to the abstract idea.  On Page 11, the applicant emphasizes “displaying a prestored account number list,” however, this is simply directed towards insignificant extra solution activities, namely, displaying information and is insufficient for overcoming the rejection (see MPEP § 2106.05(g)).  With regards to querying, correlating, and comparing, the Examiner asserts that this is simply directed towards the abstract idea of collecting and comparing information which is a “Mental Process” and “Certain Methods of Organizing Human Activities,” with the aid of pen and paper.  The Examiner asserts that there is no specific improvement to any technology, but simply the generic application of technology to perform the abstract idea (See MPEP § 2106.05(f)).  In other words, the invention is simply taking advantage of the fact that computers are faster and more efficient, but failing to improve upon the technology itself to make it faster and more efficient.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/16/2021